John Smith Senr of Dorchester plantiff against Arthur Cartwright of sd Dorchester Defend* in an Action of the case for slandering his Sonn John Smith in sayeing hee broke into his howse & tooke away nine pounds & tenn shillings in money; & positiuely chargeing him to be the person that did it, & no other & this to the great reproach of the said John Smith & his freinds & heereby takeing away his good name both at home & abroad, with all due damages according to Attachm* Dated 18 7m° 1671 . . . the Jurie . . . found for the plantiff twenty pounds or an Acknowledgm* to the Courts Satisfaction & also the same acknowledgem* at Dorchester at a publique Towne Meeting & costs of Court forty one shillings & tenn pence.